Citation Nr: 1811222	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-21 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for restless leg syndrome of the left leg.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for restless leg syndrome of the right leg.

4.  Entitlement to service connection for restless leg syndrome of the left leg.

5.  Entitlement to service connection for restless leg syndrome of the right leg.

6.  Entitlement to service connection for a heart condition, diagnosed as mitral valve regurgitation and aortic valve regurgitation.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

8.  Entitlement to a rating in excess of 50 percent for depression.  

9.  Entitlement to an initial evaluation in excess of 30 percent for headaches.

10.  Entitlement to an initial evaluation in excess of 10 percent for a lumbar strain.

11.  Entitlement to an initial compensable evaluation for a left trapezius muscle strain.

12.  Entitlement to an initial compensable evaluation for plantar fasciitis of the left foot.

13.  Entitlement to an initial compensable evaluation for plantar fascia release scar of the right foot.

14.  Entitlement to an initial compensable evaluation for a carpal tunnel release scar of the left wrist.

15.  Entitlement to an initial compensable evaluation for a carpal tunnel release scar of the right wrist.

16.  Entitlement to service connection for radiculopathy of the left lower extremity, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness related to service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to include as secondary to the service-connected lumbar strain.

17.  Entitlement to service connection for radiculopathy of the right lower extremity, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness related to service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to include as secondary to the service-connected lumbar strain.

18.  Entitlement to service connection for symptoms or residuals of a traumatic brain injury (TBI), to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness related to service in the Southwest Asia Theater of Operations during the Persian Gulf War.

19.  Entitlement to service connection for a neck condition, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness related to service in the Southwest Asia Theater of Operations during the Persian Gulf War.

20.  Entitlement to service connection for a right elbow condition, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness related to service in the Southwest Asia Theater of Operations during the Persian Gulf War.

21.  Entitlement to service connection for vertigo, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness related to service in the Southwest Asia Theater of Operations during the Persian Gulf War.

22.  Entitlement to service connection for fibromyalgia, to include as related to service in the Southwest Asia Theater of Operations during the Persian Gulf War.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse




ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to April 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010, March 2011, December 2012, February 2013, and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The August 2010 rating decision denied entitlement to service connection for restless leg syndrome of the left and right legs.  The Veteran filed a notice of disagreement in October 2010.  She withdrew her appeal of these issues in writing in September 2012, and she did not retract her withdrawal before expiration of the one-year appeals period.  That decision was therefore deemed to be final.  

The Board interprets the Veteran's April 2013 Report of General Information, in which she disputes having withdrawn her appeal of the restless leg syndrome claims, as a request to reopen those claims.  A January 2015 rating decision found new and material evidence had been received to reopen those claims.  A notice of disagreement was received in February 2015, a statement of the case was issued in March 2015, and a substantive appeal was received in April 2015.

The August 2010 rating decision also granted entitlement to service connection for headaches.  It assigned a 0 percent (noncompensable) rating effective May 1, 2010.  The Veteran filed a notice of disagreement with the assigned disability rating in October 2010.  In January 2014, the AOJ issued a rating decision granting an increased, 30 percent rating for headaches, also effective May 1, 2010.  A statement of the case was issued in January 2014, and a substantive appeal was received in January 2014.

The August 2010 rating decision also granted entitlement to service connection for a low back disability.  It assigned a 0 percent (noncompensable) rating effective May 1, 2010.  The Veteran filed a notice of disagreement with the assigned disability rating in October 2010.  In January 2014, the AOJ issued a rating decision granting an increased, 10 percent rating for the low back disability, also effective May 1, 2010.  A statement of the case was issued in January 2014, and a substantive appeal was received in January 2014.

The March 2011 rating decision denied entitlement to service connection for vertigo and a right elbow disability.  A notice of disagreement was received in April 2011, a statement of the case was issued in January 2014, and a substantive appeal was received in January 2014.

The March 2011 rating decision also granted entitlement to service connection for a left trapezius muscle strain.  It assigned a 0 percent (noncompensable) rating effective May 1, 2010.  A notice of disagreement with the assigned rating was received in April 2011.  A January 2014 rating decision granted an increased, 10 percent rating effective May 1, 2010.  A statement of the case was issued in January 2014, and a substantive appeal was received in January 2014.

The March 2011 rating decision also granted entitlement to service connection for a carpal tunnel release scar of the left wrist, a carpal tunnel release scar of the right wrist, a plantar fascia release scar of the right foot, and plantar fasciitis of the left foot.  Each of these disabilities was assigned a 0 percent (noncompensable) rating effective May 1, 2010.  The Veteran filed a notice of disagreement with the assigned ratings in April 2011.  A statement of the case was issued in January 2014, and a substantive appeal was received in January 2014.

The December 2012 rating decision denied entitlement to service connection for a heart disability, residuals of a TBI, and fibromyalgia.  A notice of disagreement was received in January 2013, a statement of the case was issued in August 2013, and a substantive appeal was received in August 2013.

The February 2013 rating decision denied entitlement to service connection for a neck disability, claimed as cervicalgia.  A notice of disagreement was received in May 2013, a statement of the case was issued in August 2013, and a substantive appeal was received in August 2013.

The January 2015 rating decision denied entitlement to a TDIU.  A notice of disagreement was received in February 2015, a statement of the case was issued in March 2015, and a substantive appeal was received in April 2015.  

The January 2015 rating decision also denied entitlement to service connection for multiple sclerosis, radiculopathy of the left lower extremity, and radiculopathy of the right lower extremity.  A notice of disagreement was received in February 2015, a statement of the case was issued in March 2015, and a substantive appeal was received in April 2015.

The January 2015 rating decision also denied entitlement to a rating in excess of 50 percent for service-connected depression.  A notice of disagreement was received in February 2015, a statement of the case was issued in March 2015, and a substantive appeal was received in April 2015.

In February 2017, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The claims file reflects that the Veteran was denied entitlement to service connection for malignant skin neoplasms and seborrheic keratosis in an August 2010 rating decision.  She filed a notice of disagreement in October 2010 and was issued a statement of the case in January 2014, but she did not perfect an appeal of these claims.  The Board therefore does not have jurisdiction to adjudicate these issues.

The claims file also reflects that the Veteran was granted entitlement to service connection for bilateral pinguecula in a March 2011 rating decision.  She was assigned a 0 percent (noncompensable) rating effective May 1, 2010.  She filed a notice of disagreement with the assigned rating in April 2011 and was issued a statement of the case in January 2014.  However, she did not perfect an appeal of this claim.  The Board therefore does not have jurisdiction to adjudicate this issue.

Issues 8 through 22 above (all of the increased ratings claims and entitlement to service connection for radiculopathy of the left and right lower extremities; residuals of a TBI; a neck condition; a right elbow condition; vertigo; and fibromyalgia) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In February 2017, prior to the promulgation of a decision in the appeal, the Veteran testified at her Board hearing that she was withdrawing the pending appeal of the issue of entitlement to service connection for multiple sclerosis.

2.  The claims of entitlement to service connection for left and right restless leg syndrome were denied in an August 2010 rating decision.

3.  An appeal of the August 2010 decision was initiated in October 2010, was withdrawn in writing in December 2011 and September 2012, and was not reinitiated prior to the expiration of the one-year appeals period; that decision is therefore final.

4.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the August 2010 rating decision relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims of entitlement to service connection for left and right restless leg syndrome.

5.  The evidence is in relative equipoise with respect to whether the Veteran has a current diagnosis of restless leg syndrome of the left leg that is related to service.

6.  The evidence is in relative equipoise with respect to whether the Veteran has a current diagnosis of restless leg syndrome of the right leg that is related to service.

7.  The evidence is in relative equipoise with respect to whether the Veteran has a current heart condition, diagnosed as mitral valve regurgitation and aortic valve regurgitation, that is related to service.

8.  The evidence is in relative equipoise with respect to whether the Veteran's service-connected disabilities have been shown to prevent her from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal concerning the issue of entitlement to service connection for multiple sclerosis have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  New and material evidence with respect to the claims of entitlement to service connection for left and right restless leg syndrome has been added to the record since the August 2010 rating decision; thus, those claims are reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for restless leg syndrome of the left leg have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for restless leg syndrome of the right leg have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a heart condition, diagnosed as mitral valve regurgitation and aortic valve regurgitation, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

6.  Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to a total disability rating based on unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25, 4.26 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the appellant has withdrawn the appeal of the claim of entitlement to service connection for multiple sclerosis.  This withdrawal was made at the February 2017 Board hearing (and it has been reduced to writing in the hearing transcript).  38 C.F.R. § 20.204(a),(b) . 

Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and it is dismissed.

II.  New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2017).

A final decision cannot be reopened unless new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C. § 5108; see also Knightly v. Brown, 6 Vet. App. 200 (1994).

The Veteran's claims of entitlement to service connection for restless leg syndrome of the left and right legs were denied in an August 2010 rating decision.  These denials were based on the absence of a current restless leg syndrome disability in either leg.  The Veteran was notified of this decision in August 2010, and she filed a notice of disagreement in October 2010.  

In September 2012, she submitted a statement in which she wrote that she was informed by a VA representative than she must put in writing her intentions of retracting an appeal.  She then wrote "I ... do hereby cancel or retract my appeal on the following conditions: bilateral restless leg syndrome and Unemployability."  This withdrawal took effect upon the AOJ's receipt of this statement on September 17, 2012.  See 38 C.F.R. § 2.204(b)(3).  

According to an April 2013 Report of General Information, the Veteran reports that she did not withdraw her appeals of the restless leg syndrome claims.  This contention was reiterated by the Veteran's accredited representative in a submission that was received by VA in August 2013.  Because neither of these statements was received within one year of the August 2010 rating decision, the Board cannot construe either of them as a timely notice of disagreement with the August 2010 rating decision.  Therefore, the August 2010 rating decision with respect to the restless leg syndrome claims became final, and new and material evidence is required in order to reopen them.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

Since the August 2010 rating decision, a September 2012 VA examination report has been added to the record.  In this report, the VA examiner opined that the Veteran "clearly has restless legs syndrome which was originally diagnosed in 2007 in service and is the same condition present today.  A nexus is easy to make."  This opinion was not of record at the time of the August 2010 rating decision.  It is material to demonstrating a current restless leg syndrome disability.  Therefore, new and material evidence has been received, and the claims of entitlement to service connection for restless leg syndrome of the left and right legs are reopened.

III.  Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Chronic diseases as listed under 38 C.F.R. § 3.309(a), such as endocarditis (which, for VA compensation purposes, covers all forms of valvular heart disease), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  When there is insufficient evidence of a diagnosis in service (or within the presumptive period), service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating continuity of symptomatology since service (or the presumptive period).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

A.  Restless Leg Syndrome- Left and Right Legs

The Veteran has claimed entitlement to service connection for restless leg syndrome of the left and right legs.  At controversy in this case is whether the Veteran has a diagnosis of restless leg syndrome.  As noted in the September 2012 VA examination report, the Veteran was found to have restless legs in service in April 2007.  The September 2012 VA physician opined that the Veteran "clearly has restless legs syndrome which was originally diagnosed in 2007 in service and is the same condition present today.  A nexus is easy to make."  This opinion is highly probative in that it is based on review of the record and interview and examination of the Veteran.  

A January 2015 VA examiner determined that the Veteran does not have a current chronic restless legs syndrome, noting that the peripheral neuropathy examination was normal, but that EMG/NCS results were inconclusive.  The examiner noted that the Veteran does not meet the necessary criteria for restless legs syndrome per the 2012 Revised International Restless Legs Syndrome Study Group (IRLSSG) Diagnostic Criteria for RLS.  

The Board finds no reason to favor one of these opinions over the other.  Therefore, it resolves reasonable doubt in favor of the Veteran and finds that entitlement to service connection for restless leg syndrome of the left and right legs is warranted.

B.  Heart

The Board finds that entitlement to service connection for a heart condition, diagnosed as mitral valve regurgitation and aortic valve regurgitation, is warranted.  The evidence reflects that mitral valve regurgitation and aortic valve regurgitation were diagnosed in an October 2012 VA examination report.  This disability qualifies as a chronic disability under 38 C.F.R. § 3.309(b).  (It is classified as "endocarditis" which, under the applicable regulation, "covers all forms of valvular heart disease.)  

As noted in the October 2012 VA examination report, the Veteran was diagnosed as having mild aortic regurgitation and mitral regurgitation in September 2010, which is within the one-year presumptive period of her April 2010 separation.  

The Board finds that, resolving reasonable doubt in the Veteran's favor, the criteria for service connection on a presumptive basis are satisfied, despite the lack of medical evidence demonstrating that the Veteran's heart condition was compensably disabling during the one-year period following her separation from service.  Given, however, that the Veteran's reports of the symptoms that ultimately led to her mitral valve regurgitation and aortic valve regurgitation diagnosis started prior to her separation from service, the Board will resolve reasonable doubt in her favor and will grant service connection for a heart condition, diagnosed as mitral valve regurgitation and aortic valve regurgitation.  See 38 C.F.R. § 3.303(d) (presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection).  

IV.  TDIU

A total disability rating based upon individual unemployability due to service-connected disabilities is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.15 (2017).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent. 38 C.F.R. § 4.16(a).

A claim for a total compensation rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

The Board finds that the physical and mental impairment that is caused by the Veteran's service-connected disabilities, in particular by her depression, headaches, and musculoskeletal disabilities, precludes her from following a substantially gainful occupation.  The Board notes that the Veteran identified on her September 2014 TDIU application form that she has earned a Master's degree, and that the Veteran's work experience is as a food service supervisor and a substance abuse counselor while in service.  The Board finds, however, that depression and headaches interfere with her cognitive abilities to such an extent that, together with her physical disabilities (in particular, her disabilities of the low back and the knees), she is precluded from engaging in sedentary employment.  The Board also finds that these disabilities, along with a lack of training in these areas, preclude her from engaging in physical labor.  

The Board finds that there is reasonable doubt in this case, and reasonable doubt is to be resolved in the Veteran's favor.  Accordingly, the Board finds that entitlement to a TDIU is warranted.


ORDER

The claim of entitlement to service connection for multiple sclerosis is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for restless leg syndrome of the left leg is reopened.

New and material evidence having been received, the claim of entitlement to service connection for restless leg syndrome of the right leg is reopened.

Entitlement to service connection for restless leg syndrome of the left leg is granted.

Entitlement to service connection for restless leg syndrome of the right leg is granted.

Entitlement to service connection for a heart condition, diagnosed as mitral valve regurgitation and aortic valve regurgitation, is granted.

Entitlement to a TDIU is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

At the February 2017 Board hearing, the Veteran's accredited representative noted that the VA examination reports for the Veteran's service-connected disabilities are "old and stale."  (See Board Hearing Transcript, page 10.)  The Board notes that the most recent of these examinations are dated in January 2015.  Even though a new VA examination is not required merely because of the passage of time since the most recent examination, the Veteran's attorney's description of the examinations as "stale" indicates a belief that these reports do not reflect the current severity of the Veteran's service-connected disabilities.  The Board will therefore remand the Veteran's increased rating claims in order to obtain new examinations.  These claims consist of the following: (a) depression; (b) headaches; (c) a lumbar strain; (d) a left trapezius muscle strain; (e) plantar fasciitis of the left foot; (f) a plantar fascia release scar of the right foot; (g) a carpal tunnel release scar of the left wrist; and (h) a carpal tunnel release scar of the right wrist.  

The Veteran has also claimed entitlement to service connection based upon her service in the Southwest Asia Theater of Operations during the Gulf War, due to which she may potentially be eligible for compensation for "chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  

Under 38 C.F.R. § 3.317, service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. §§ 1117, 1118; 38 C.F.R. § 3.317.  In the case at hand, the Veteran has qualifying service under 38 C.F.R. § 3.317(e).  

Specifically, the Veteran has claimed entitlement to service connection for a neck disability, a right elbow disability, and vertigo.  She has not been diagnosed with a disability that causes symptoms of neck pain, right elbow pain, or dizziness, and no opinion has specifically been rendered.  While she did undergo a Gulf War examination in October 2012, the resulting examination report does not discuss any of these reported symptoms.  While she did undergo a TBI examination, the resulting examination report does not opine as to whether any of the Veteran's reported TBI symptoms are, in fact, manifestations of an undiagnosed illness.  The Board therefore finds it necessary to remand these claims so that the Veteran may undergo a Gulf War Examination.  To the extent that any of these symptoms may overlap with the Veteran's lay reports of fibromyalgia, the Board will also remand that claim for inclusion in the Gulf War Examination.  Furthermore, because no diagnosis of lower extremity radiculopathy is of record as of the time of this remand, the claims of entitlement to service connection for radiculopathy of the left and right lower extremities should be included in this examination.

Finally, copies of any outstanding VA medical records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records (including any that were created after VA last obtained the Veteran's records in January 2015) and associate these records with the claims file.

2.  Following completion of the above, afford the Veteran VA examinations to determine the current severity of the following disabilities:

(a) depression; 

(b) headaches; 

(c) a lumbar strain; 

(d) a left trapezius muscle strain; 

(e) plantar fasciitis of the left foot; 

(f) a plantar fascia release scar of the right foot; 

(g) a carpal tunnel release scar of the left wrist; and 

(h) a carpal tunnel release scar of the right wrist.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should identify and completely describe all current symptomatology.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

In addition to the above, with respect to the lumbar spine and left trapezius disabilities:

(A) The examiner should specifically state range of motion findings, and the degree at which pain is experienced.  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion in the back and in BOTH shoulders (1) on BOTH active and passive motion AND (2) in weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing he or she should clearly explain why that is so. 

(B) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups assessed in terms of the degree of additional range of motion loss.  If the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.  

3.  Following completion of the first instruction above, arrange for the Veteran to undergo a VA examination with an appropriate examiner to determine the nature and etiology of any current neck, right elbow, vertigo, left lower extremity radiculopathy, right lower extremity radiculopathy, and fibromyalgia.  Such an opinion is also necessary for symptoms that the Veteran contends are manifestations of a TBI.  The examiner should obtain a complete history from the Veteran and conduct any indicated examinations and testing.  All findings should be reported in detail.  Following completion of the above, the examiner should respond to the following:

(a)  The examiner should determine if there is objective evidence of any pertinent signs and symptoms associated with the Veteran's neck, right elbow, vertigo, left lower extremity radiculopathy, and right lower extremity radiculopathy.  The examiner should also determine whether there is objective evidence of any pertinent signs and symptoms associated with the Veteran's description of the symptoms that she has attributed to fibromyalgia or a TBI.

(b)  The examiner should opine as to whether or not any such signs and symptoms can be attributed to a known clinical diagnosis or to a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, or IBS).

(c)  If the signs and symptoms can be verified and can be attributed to a known clinical diagnosis, the examiner should identify each such known clinical diagnosis and should offer an opinion for each diagnosis as to whether it is at least as likely as not (a 50 percent probability or greater) that any such diagnosis was caused by or originated from her active duty service.  

(d)  If the examiner finds that there is no objective evidence of any claimed neck, right elbow, vertigo, left lower extremity, right lower extremity, TBI, or fibromyalgia symptomatology, the examiner should so state. 

(e)  If the examiner finds that there is objective evidence of claimed signs and symptoms related to the Veteran's neck, right elbow, vertigo, left lower extremity, right lower extremity, TBI, or fibromyalgia that cannot by history, physical examination, and laboratory tests be attributed to a known diagnosis, the examiner should so state. 

A complete rationale for any opinion is required.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  Following completion of the above, again review the record and readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


